Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following:
"A question under the Federal Constitution was presented and necessarily passed upon by this court, viz.: that the joint resolution of the Congress of June 5, 1934, known as Joint Resolution No. 10 of the Seventy-third Congress to insure uniform value to the coins and currencies of the United States violates the Fifth Amendment of the Constitution of the United States if it applies to bonds held in international transactions or by foreign creditors. This court holds that said joint resolution is applicable to foreign, as well as domestic, creditors, and that said provision of the Constitution of the United States is not violated." (See 269 N.Y. 22.) *Page 603